Citation Nr: 1121322	
Decision Date: 06/02/11    Archive Date: 06/09/11	

DOCKET NO.  07-09 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks service connection for diabetes mellitus.  In pertinent part, it is contended that the Veteran's diabetes mellitus had its origin during his period of active military service.

A review of the record discloses that, in January 2011, the Board sought the opinion of a VA medical expert regarding the exact nature and etiology of the Veteran's diabetes mellitus.  At that time, it was noted that pertinent evidence of record was to the effect that, in January 1978, during the Veteran's period of active military service, his blood glucose was reported as 128mg%.  However, that same day, the Veteran's blood glucose was also reported as 60mg%.  Significantly, when seen with a complaint of kidney/low back pain in January 1979, the Veteran's urine was reported as "within normal limits."  In early March 1979, the Veteran's serum blood glucose was 87mg/dl.  At that time, the Veteran was apparently being seen for a weight problem, having gained approximately 27 pounds since the day of his enlistment, at which time he weighed 169 pounds.  According to the examiner, the Veteran was 20 pounds overweight.  Accordingly, he was placed on a 1200 calorie diet.

A May 1980 service treatment record disclosed that the Veteran elected not to undergo a separation examination, and that the records were reviewed, and no medical problems were noted.  However, at the time of a service medical examination in August 1984, a urinalysis reportedly showed normal sugar.  No pertinent diagnosis was noted.  The earliest clinical indication of the presence of diabetes was revealed by a private medical record dated in June 2001, approximately 21 years following the Veteran's discharge from service, at which time he received a diagnosis of "medically impaired-diabetes."

In an attempt to clarify the exact nature and etiology of the Veteran's diabetes mellitus, it was requested of the VA medical expert that he provide an opinion as to whether the Veteran's diabetes mellitus at least as likely as not had its origin during the Veteran's period of active military service from July 1977 to July 1980.  That opinion was provided by the aforementioned VA medical expert in February 2011, and the Veteran was furnished a copy of that opinion the following month.  However, in May 2001, there was received from the Veteran correspondence indicating that he had received the aforementioned medical opinion, but was submitting additional argument and/or evidence which he wished to have considered by the RO prior to its final consideration by the Board.  Under the circumstances, the Veteran requested that his case be remanded to the agency of original jurisdiction (i.e., the RO) for review of the aforementioned new evidence.  See 38 C.F.R. § 20.1304(c) (2010).

Upon review of the Veteran's claims folder, it is clear that the requested (and required) remand has not yet occurred.  Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following action:

The RO/AMC should then review the Veteran's claim for service connection for diabetes mellitus, specifically taking into account the recently-submitted evidence noted above, including the aforementioned VA medical opinion, and other pertinent evidence submitted since the issuance of a Statement of the Case (SOC) in January 2007.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the aforementioned SOC in January 2007.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).

